Citation Nr: 1205817	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-24 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral neuromas of the feet.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 28, 1998 to December 16, 1998, with further unspecified periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral neuromas of the feet. 

The case was remanded in November 2010 for additional development.


FINDING OF FACT

Current bilateral neuromas of the feet began during ACDUTRA.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral neuromas of the feet have been met.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting the claim for service connection for bilateral neuromas of the feet, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim "); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Service connection - laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Active service includes any periods of ACDUTRA during which an individual was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(24)(B) (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

In her initial claim, the Veteran contended that she had no problems with her feet prior to ACDUTRA, but that she complained about foot pain and that her boots were too tight in basic training.  She reported that she did not seek medical treatment for her feet during this period.

As an initial matter, it should be noted that the Veteran's service treatment records are not complete.  It is evident that she has had additional periods of service subsequent to her ACDUTRA from July 28, 1998 to December 16, 1998; however, upon remand, efforts were made to obtain these records to no avail.  Personnel records show that the Veteran was discharged from the United States Army Reserve in January 2004.  As the Veteran's claim is primarily based upon this initial period of ACDUTRA, the evidence necessary to decide the claim is contained in the record.  

The Veteran's service treatment records do not reflect any treatment for foot problems; however, on an October 1998 "Soldier information sheet," the Veteran stated that her feet were very sore and had been, but that she would never go to sick call.

A January 2008 record from D.L., M.D. reflects that the Veteran complained of pain in her feet, which she felt was related to footwear in the military.  Upon examination, her feet appeared normal with full range of motion of feet, toes and ankles; she had pain on compression of metatarsals.  In a March 2008, letter Dr. D.L. opined that the Veteran had Morton's neuroma related to footwear during her time in the armed services.

March 2008 records from Westside Podiatry Center, LLP, show that the Veteran complained of pain and a clicking sensation in the balls of her feet and reported that the condition had its onset nine years prior with gradual onset.  The Veteran indicated that this had started in service when she wore boots that were too tight.  The private physician diagnosed neuroma intermetatarsal space both feet and rule out metatarsalgia.  The Veteran was also seen for a painful rash on her feet after having her feet taped and getting a neuroma injection. 

The Veteran submitted a March 2008 letter from a fellow service member,  R.W., who was stationed with the Veteran at Fort Jackson from July to October 1998 and at Fort Lee from October to December 1998.  R.W. reported that there were numerous times when the Veteran complained about her feet and shins and that she sought treatment sometime between October and December 1998 for her shins.

An April 2009 private medical record from J.K., D.P.M. shows that the Veteran complained about chronic bilateral foot pain.  She indicated that she had worn boots while serving in the Army Reserves in 1998 and that she subsequently developed bilateral foot pain.  She indicated that she had had the foot pain when she was discharged, and still had daily foot pain, which made it difficult to walk.  

The podiatrist diagnosed bilateral foot pain consistent with Morton's Neuroma in the third metatarsal space bilaterally.  The examiner noted that she had a generally flexible forefoot and that it sounded like her condition began and could be in part contributed to wearing required military shoed boots, as she has had problems since doing so.  Her condition was chronic and she had daily pain.

The report of a July 2010 VA examination of the feet shows that the examiner reviewed the claims file and noted that her service treatment records did not reflect any treatment for neuromas.  The Veteran told the examiner that she started to notice a problem when she was given boots and wore them during road marches, and that she would have to massage her feet every night but was reluctant to go to sick call.  She was issued new boots toward the end of her service; however, was not sure if she wore the new boots, since she was pregnant at the time and was able to wear sneakers, apparently from 2001 to 2003.  The Veteran reported symptoms of pain, stiffness and fatigability while standing, walking, and at rest, all at the front of her feet.  

This examiner diagnosed bilateral Morton's neuromas of the feet, and opined that it was less likely as note (less than 50/50 probability) that the Veteran's present bilateral foot condition was related to military service.  The examiner provided the rationale that the Veteran did not seek treatment while in service for foot complaints and that there was no documentation of foot complaints at the time she was seen for other complaints in her service treatment records in the claims file, though she did complain of soreness of her feet on an evaluation sheet.  She stated that she had a long time in service when she wore sneakers due to pregnancy and did not wear the boots which had been issued to her.  No evidence was found by the examiner in the literature of a relationship between shin splints and the development of Morton's neuroma.  The examiner also noted that the Veteran did not seek treatment for her foot pain until March 2008 following increased pain while playing softball.

Analysis

The record reflects that the Veteran has a current diagnosis of bilateral Morton's neuromas of her feet, meeting one of the fundamental elements of a service connection claim, namely a current disability.  

The Veteran's documented complaint of foot pain in October 1998, her reports of discomfort from wearing boots, and the reports from a fellow service member establish the presence of an injury in service.

There are conflicting opinions as to whether the current disability is related to the injury in service.

The private medical opinions link her bilateral neuroma of the feet to wearing boots which were too small during her time on ACDUTRA.  While these opinions do not include an explicit rationale, they appear to be based on the Veteran's reports that her symptoms began in service and had continued since.  Her reports are considered credible and the opinions based on those reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The VA examiner provided a negative nexus opinion.  The examiner based her opinion, on the fact that there was documentation of foot complaints on only one occasion in service and no treatment for many years after service.  The examiner did not consider the Veteran's credible reports of ongoing foot pain since her period ACDUTRA in 1998 or the reports of a fellow service member that there were multiple complaints in service.  This limits the probative value of the opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, the examiner noted that the Veteran did not actually wear boots for a long time in service because she was pregnant and was allowed to wear sneakers.  The examination report lists this time period from 2001 to 2003.  In addition, the Veteran indicated on her initial claim for entitlement to service connection that her children were born in 2002 and 2003.  As noted above, however, the relevant service period in this case is the Veteran's period of ACDUTRA, in 1998.  In other words, the issue of whether the Veteran was wearing sneakers while in the service in 2001 to 2003 is irrelevant in this case, as her symptoms had manifested prior to her pregnancies. 

As such, the weight of the evidence reflects that the Veteran has current bilateral neuromas of the feet that began during active duty.  Entitlement to service connection for bilateral neuromas of the feet is warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral neuromas of the feet is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


